DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2. The Information Disclosure Statement filed on 06/02/2020 has been considered.

Claim Objections
3. Claims 1,3,5,8,10,12,13 and 16 are objected to because of the following informalities.  Appropriate correction is required.

a. Claim 1 should be replaced as follows, “A radiation source for emitting terahertz radiation , comprising - at least two laser light sources emitting laser radiation of different frequencies, and - a photomixer comprising a photoconductive semiconductor material and an antenna structure, wherein the photomixer is configured to receive the laser radiation of the at least two laser light sources and to emit terahertz radiation with at least one beat frequency of the at least two laser light sources, wherein the at least two laser light sources are surface-emitting semiconductor lasers arranged in a one-dimensional or two-dimensional array on a common carrier”. Appropriate correction is required to make the claim clearer. 

b. Claim 3 should be replaced as follows, “The radiation source according to claim 1, wherein the common carrier is a Gallium Arsenide (GaAs) substrate”. Appropriate correction is required to make the claim clearer. 

c. Claim 5 should be replaced as follows, “The radiation source according to claim 1, wherein the surface-emitting semiconductor lasers have wavelengths in the wavelength range between 840 nanometer (nm) and (1600) nm”. Appropriate correction is required to make the claim clearer. 

d. Claim 8 should be replaced as follows, “The radiation source according to  claim 1, wherein the terahertz radiation has one or more frequencies in the frequency range between 0.1 terahertz (THz) and 30 (THz)”. Appropriate correction is required to make the claim clearer. 

e. Claim 10 should be replaced as follows, “The radiation source according to claim 1, wherein the surface-emitting semiconductor lasers each comprise a laser resonator formed by a first resonator mirror and a second resonator mirror and wherein the laser resonators have a length difference for adjusting the at least one beat frequency of the emitted laser radiation”. Appropriate correction is required to make the claim clearer. 

f. Claim 12 should be replaced as follows, “The radiation source according to claim 10, wherein the length difference of the laser resonators of the at least two surface-emitting semiconductor lasers is between 0.1 nanometer (nm) and 6 (nm)”. Appropriate correction is required to make the claim clearer. 

g. Claim 13 should be replaced as follows, “The radiation source according to claim 1, wherein the one-dimension or two-dimensional array of surface-emitting semiconductor lasers is fixedly connected to the photomixer”. Appropriate correction is required to make the claim clearer. 

h. Claim 16 should be replaced as follows, “A radiation source for emitting terahertz radiation, comprising - at least two laser light sources emitting laser radiation of different frequencies, and - a photomixer comprising a photoconductive semiconductor material and an antenna structure, wherein the photomixer is configured to receive the laser radiation of the at least one laser light sources and to emit terahertz radiation with at least one beat frequency of the laser light sources, wherein - the at least two laser light sources are surface-emitting semiconductor lasers arranged in a one-dimensional or two-dimensional array on a common carrier, - the surface-emitting semiconductor lasers each comprise a laser resonator formed by a first resonator mirror and a second resonator mirror, and wherein the laser resonators have a length difference for adjusting the at least one beat frequency of the emitted laser radiation, and the length difference of the laser resonators of the at least two surface-emitting semiconductor lasers is between 0.1 nanometer (nm) and 6 (nm)”. Appropriate correction is required to make the claim clearer. 
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,2,3,4,5,6,7,8,10,11,12,14 and 15 are rejected under 35 USC 103 as being unpatentable over Plinski et al; (Terahertz photomixer – 2010 attached) in view of Suzuki et al; (US 2014/0354366).

Regarding claim 1, Plinski discloses a radiation source for emitting terahertz radiation;(plurality of laser diodes (diode1, diode2) for emitting (v2- v1) THz radiation, see figure 2) comprising - at least two laser light sources emitting laser radiation of different frequencies ;(plurality of laser diodes for emitting laser radiations of frequency v1 and v2, see figure 2), and - a photomixer comprising a photoconductive semiconductor material and an antenna structure, (photo mixer (Mx) photo conductive antenna (PA) and a semiconductor plate, see figure 3) wherein the photomixer is configured to receive the laser radiation of the laser light sources and to emit terahertz radiation with at least one beat frequency of the laser light sources, (photo mixer (Mx) photo conductive antenna (PA) and a semiconductor plate and generating beat frequency of v2-v1; wherein the first and second laser diodes emit laser frequency of V1 and V2, see page 467, column 1 and figure 4), in a one-dimensional or two-dimensional array on a common carrier ;(monolithic semiconductor chip is used for integrating two laser diodes with frequencies v1 and v2 and generating THz frequency of v2-v1, see page 467, column II and figure 23).

However, Plinski does not explicitly disclose wherein the at least two laser light sources are surface-emitting semiconductor lasers arranged. 
In a related field of endeavor, Suzuki discloses wherein the at least two laser light sources are surface-emitting semiconductor lasers arranged ;(plurality of surface emitting laser for generating plurality of wavelengths λ1, λ2, λ3 and λ4 on GaAs substrate 111, see paragraphs 44, 45 and figures 2,3).

Thus, it would be obvious for one of the ordinary skilled before the effective filling date of the invention to substitute the surface emitting laser of Suzuki with Plinski to substitute surface emitting laser of Suzuki with distributed feedback laser to yield the predictable result and the motivation is to provide low power consumption and high performance.

Regarding claim 2, Plinski does not explicitly disclose the radiation source according to claim 1, wherein the common carrier is a growth substrate on which the surface-emitting semiconductor lasers are grown.

In a related field of endeavor, Suzuki discloses the radiation source according to claim 1, wherein the common carrier is a growth substrate on which the surface-emitting semiconductor lasers are grown ;(plurality of surface emitting laser for generating plurality of wavelengths λ1, λ2, λ3 and λ4 on semiconductor crystal growth GaAs substrate 111, see paragraphs 44 and figure 2). (Motivation same as claim 1).



Regarding claim 3, Plinski does not explicitly disclose the radiation source according to claim 1, wherein the common carrier is a GaAs substrate.

In a related field of endeavor, Suzuki discloses the radiation source according to claim 1, wherein the common carrier is a GaAs substrate ;(plurality of surface emitting laser for generating plurality of wavelengths λ1, λ2, λ3 and λ4 on semiconductor GaAs substrate 111, see paragraphs 44 and figure 2). (Motivation same as claim 1).


Regarding claim 4, Plinski does not explicitly disclose the radiation source according to claim 1, wherein the surface-emitting semiconductor lasers are based on an arsenide compound semiconductor, a phosphide compound semiconductor or an antimonide compound semiconductor.

In a related field of endeavor, Suzuki discloses the radiation source according to claim 1, wherein the surface-emitting semiconductor lasers are based on an arsenide compound semiconductor ;(plurality of surface emitting laser for generating plurality of wavelengths λ1, λ2, λ3 and λ4 on semiconductor GaAs substrate 111, see paragraphs 44 and figure 2) a phosphide compound semiconductor or an antimonide compound semiconductor. (Only one of the claim limitations is required to be considered by the Examiner). (Motivation same as claim 1).

Regarding claim 5, Plinski does not explicitly disclose the radiation source according to claim 1, wherein the surface-emitting semiconductor lasers have wavelengths in the wavelength range between 840 nm and 1600 nm.

In a related field of endeavor, Suzuki discloses the radiation source according to claim 1, wherein the surface-emitting semiconductor lasers have wavelengths in the wavelength range between 840 nm and 1600 nm ;(plurality of surface emitting laser for generating plurality of wavelengths λ1, λ2, λ3 and λ4 with emission of 894.6nm, see paragraph 44).


Thus, it would be obvious for one of the ordinary skilled before the effective filling date of the invention to combine the frequency value of the Suzuki with Plinski to provide to provide an emission wavelength and the motivation is to provide to high power output of the emission wavelength. 

Regarding claim 6, Plinski discloses the radiation source according to claim 1, wherein the number of surface-emitting semiconductor lasers in the radiation source is exactly two and the radiation source emits terahertz radiation of a single frequency ;(plurality of laser diodes for emitting laser radiations of frequency v1 and v2 and further emitting THz frequency of wavelength (v2-v1); see figure 2).


Regarding claim 7, Plinski the radiation source according to claim 1, the radiation source emits terahertz radiation of different frequencies; (photo mixer (Mx) photo conductive antenna (PA) and a semiconductor plate and generating beat frequency of v2-v1; wherein the first and second laser diodes emit laser frequency of V1 and V2, see figure 2).

However, Plinski does not explicitly disclose wherein the number of surface-emitting semiconductor lasers in the radiation source is at least three.

In a related field of endeavor, Suzuki discloses wherein the number of surface-emitting semiconductor lasers in the radiation source is at least three; ;(plurality of surface emitting laser for generating plurality of wavelengths λ1, λ2, λ3 and λ4 on semiconductor crystal growth GaAs substrate 111, see paragraphs 44 and figure 2). (Motivation same as claim 1).

Regarding claim 8, Plinski discloses the radiation source according to  claim 1, wherein the terahertz radiation has one or more frequencies in the frequency range between 0.1 THz and 30 THz; (plurality of laser diodes for emitting laser radiations of frequency v1 and v2 and further emitting THz frequency of wavelength (v2-v1);see figure 2 and v2-v1 of 5.2 THz, see page 467, column II and paragraph 3).

Regarding claim 10, Plinski does not explicitly disclose the radiation source according to claim 1, wherein the surface-emitting semiconductor lasers each comprise a laser resonator formed by a first resonator mirror and a second resonator mirror and wherein the laser resonators have a length difference for adjusting the beat frequency of the emitted laser radiation.

In a related field of endeavor, Suzuki discloses the radiation source according to claim 1, wherein the surface-emitting semiconductor lasers each comprise a laser resonator formed by a first resonator mirror and a second resonator mirror ;(upper Bragg reflection mirror 123 formed of a dielectric material, and a lower Bragg reflection mirror 112 formed of a semiconductor material are provided, see paragraph 44 and figure 2) and wherein the laser resonators have a length difference for adjusting the beat frequency of the emitted laser radiation; (a thickness of the wavelength adjustment region is approximately an odd multiple of a wavelength of emitted light divided by four and a thickness of the wavelength adjustment layer is different from a thickness (length) of a wavelength adjustment layer of at least one of the other surface emitting lasers; see abstract).

Thus, it would be obvious for one of the ordinary skilled before the effective filling date of the invention to substitute the surface emitting laser of Suzuki with Plinski to substitute surface emitting laser of Suzuki with distributed feedback laser to yield the predictable result and the motivation is to provide low power consumption and high performance and provide plurality of wavelength for emission.
Regarding claim 11, Plinski does not explicitly disclose the radiation source according to claim 10, wherein the laser resonator of at least one of the surface-emitting semiconductor lasers has a spacer layer for adjusting the length difference.

In a related field of endeavor, Suzuki discloses the radiation source according to claim 10, wherein the laser resonator of at least one of the surface-emitting semiconductor lasers has a spacer layer for adjusting the length difference; (plurality of surface emitting lasers with lower spacer layer 13 and upper spacer layer 15, see paragraph 40 and figure 1). (Motivation same as claim 10).


Regarding claim 12, Plinski does not explicitly disclose the radiation source according to claim 10, wherein the length difference of the laser resonators of the at least two surface-emitting semiconductor lasers is between 0.1 nm and 6 nm.


In a related field of endeavor, Suzuki discloses the radiation source according to claim 10, wherein the length difference of the laser resonators of the at least two surface-emitting semiconductor lasers is between 0.1 nm and 6 nm; (a thickness of the wavelength adjustment region is approximately an odd multiple of a wavelength of emitted light divided by four and a thickness of the wavelength adjustment layer is different from a thickness (length) of a wavelength adjustment layer of at least one of the other surface emitting lasers; see abstract). (Motivation same as claim 10).

Regarding claim 14, Plinski disclose the radiation source according to claim 1, wherein the common carrier of the surface-emitting semiconductor lasers faces the photomixer; ;(monolithic semiconductor chip is used for integrating two laser diodes with frequencies v1 and v2 and generating THz frequency of v2-v1 by the photomixer facing the laser diodes; see page 467, column II and figure 23).


Regarding claim 15, Plinski does not explicitly disclose the radiation source according claim 1, wherein the surface-emitting semiconductor lasers emit the laser radiation through the common carrier.

In a related field of endeavor, Suzuki discloses the radiation source according claim 1, wherein the surface-emitting semiconductor lasers emit the laser radiation through the common carrier ;(plurality of surface emitting laser for generating plurality of wavelengths λ1 and λ2 on semiconductor GaAs substrate 111, see paragraphs 44 and figure 2). (Motivation same as claim 1).


Claim 9 is rejected under 35 USC 103 as being unpatentable over Plinski et al; (Terahertz photomixer – 2010 attached) in view of Suzuki et al; (US 2014/0354366) and further in view of Jayaraman et al; (US 6122417).

Regarding claim 9, the combination of Plinski and Suzuki does not explicitly disclose the radiation source according to claim 1, wherein the surface-emitting semiconductor lasers each have a beam- shaping element which is integrated on the one- or two-dimensional array.

In a related field of endeavor, Jayaraman discloses the radiation source according to claim 1, wherein the surface-emitting semiconductor lasers each have a beam- shaping element which is integrated on the one- or two-dimensional array;  (the vertical cavity surface emitting laser (VCSEL) array 50 is associated with its own set 54 of micro lenses for directing the laser beams, see figure 3).

Thus, it would be obvious for one of the ordinary skilled before the effective filling date of the invention to combine the micro lenses of Jayaraman with Plinski and Suzuki for directing laser beams  towards the mixer and the motivation is to provide beam steering of the laser beams. 

Claim 13 is rejected under 35 USC 103 as being unpatentable over Plinski et al; (Terahertz photomixer – 2010 attached) in view of Suzuki et al; (US 2014/0354366) and further in view of Kim et al; (KR20130073450). 
Regarding claim 13, Plinski does not explicitly disclose the radiation source according to claim 1, wherein the array of surface-emitting semiconductor lasers is fixedly connected to the photomixer.

In a related field of endeavor, Suzuki discloses the radiation source according to claim 1, wherein the array of surface-emitting semiconductor lasers ;(plurality of surface emitting laser for generating plurality of wavelengths λ1, λ2, λ3 and λ4 on GaAs substrate 111, see paragraphs 44, 45 and figures 2,3).

Thus, it would be obvious for one of the ordinary skilled before the effective filling date of the invention to substitute the surface emitting laser of Suzuki with Plinski to substitute surface emitting laser of Suzuki with distributed feedback laser to yield the predictable result and the motivation is to provide low power consumption and high performance.

However, the combination of Plinski and Suzuki does not explicitly disclose is fixedly connected to the photomixer.

In a related field of endeavor, Kim discloses is fixedly connected to the photomixer ;(plurality of laser diodes 210, 220 for emitting light of frequencies w1 and w2 and is further send to the photomixer 240, see figure 2).

Thus, it would be obvious for one of the ordinary skilled before the effective filling date of the invention to combine the coupling of Kim with Plinski and Suzuki to direct the emitted laser light to the photomixer and the motivation is to provide beam steering the form the laser sources to the photomixer.

Claim 16 is rejected under 35 USC 103 as being unpatentable over Plinski et al; (Terahertz photomixer – 2010 attached) in view of Suzuki et al; (US 2014/0354366).

Regarding claim 16, Plinski discloses a radiation source for emitting terahertz radiation, comprising ;(plurality of laser diodes (diode1, diode2) for emitting (v2- v1) THz radiation, see figure 2) - at least two laser light sources emitting laser radiation of different frequencies ;(plurality of laser diodes for emitting laser radiations of frequency v1 and v2, see figure 2), and - a photomixer comprising a photoconductive semiconductor material and an antenna structure, (photo mixer (Mx) photo conductive antenna (PA) and a semiconductor plate, see figure 3) wherein the photomixer is configured to receive the laser radiation of the laser light sources and to emit terahertz radiation with at least one beat frequency of the laser light sources, (photo mixer (Mx) photo conductive antenna (PA) and a semiconductor plate and generating beat frequency of v2-v1; wherein the first and second laser diodes emit laser frequency of V1 and V2, see page 467, column 1 and figure 4), wherein - the at least two laser light sources arranged in a one-dimensional or two-dimensional array on a common carrier ;(monolithic semiconductor chip is used for integrating two laser diodes with frequencies v1 and v2 and generating THz frequency of v2-v1, see page 467, column II and figure 23).

However, Plinski does not explicitly disclose are surface-emitting semiconductor lasers, - the surface-emitting semiconductor lasers each comprise a laser resonator formed by a first resonator mirror and a second resonator mirror, and wherein the laser resonators have a length difference for adjusting the beat frequency of the emitted laser radiation, and the length difference of the laser resonators of the at least two surface-emitting semiconductor lasers is between 0.1 nm and 6 nm. 

In a related field of endeavor, Suzuki discloses are surface-emitting semiconductor lasers, ;(plurality of surface emitting laser for generating plurality of wavelengths λ1, λ2, λ3 and λ4 on GaAs substrate 111, see paragraphs 44, 45 and figures 2,3) - the surface-emitting semiconductor lasers each comprise a laser resonator formed by a first resonator mirror and a second resonator mirror, and wherein the laser resonators have a length difference for adjusting the beat frequency of the emitted laser radiation, (a thickness of the wavelength adjustment region is approximately an odd multiple of a wavelength of emitted light divided by four and a thickness of the wavelength adjustment layer is different from a thickness (length) of a wavelength adjustment layer of at least one of the other surface emitting lasers; see abstract)and the length difference of the laser resonators of the at least two surface-emitting semiconductor lasers is between 0.1 nm and 6 nm; (a thickness of the wavelength adjustment region is approximately an odd multiple of a wavelength of emitted light divided by four and a thickness of the wavelength adjustment layer is different from a thickness (length) of a wavelength adjustment layer of at least one of the other surface emitting lasers; see abstract).


Thus, it would be obvious for one of the ordinary skilled before the effective filling date of the invention to substitute the surface emitting laser of Suzuki with Plinski to substitute surface emitting laser of Suzuki with distributed feedback laser to yield the predictable result and the motivation is to provide low power consumption and high performance and provide plurality of wavelength for emission. 

Conclusion
4. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is reproduced below.

a. Moon et al; (US 2014/0197425) discloses broadband mixer for generating continuous frequency variable and pulsed terahertz waves, see figures 2,3.

b. Demers et al; (US 2012/0326039) discloses first and second laser beams coupled a pair of photoconductive switches to produce CW terahertz frequencies, see figure 1a.

c. Thales et al; (WO 2004/097382A1) discloses generating three laser frequencies to generate terahertz signal waves, see figure 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMRITBIR K SANDHU/ Primary Examiner, Art Unit 2636